Exhibit 10.55

AMENDMENT TWO

TO THE

TORCHMARK CORPORATION

SUPPLEMENTARY RETIREMENT PLAN

Pursuant to Section 12.1 of the Torchmark Corporation Supplementary Retirement
Plan as restated effective January 1, 1992 (the “Plan”), Torchmark Corporation
(the “Company”) hereby amends the Plan, effective March 1, 2006, as follows:

Section 4.1 of the Plan is replaced in its entirety and shall read as follows:

4.1 Commencement of Retirement Income. No later than December 31, 2006, each
Participant must elect one of the following dates for the commencement of
Retirement Income from this Plan: the January 8 following his separation from
service with the Employer; the January 1 following his 65th birthday; or the
January 1 following the second, third, fourth or fifth anniversary of his
separation from service with the Employer. Upon such date and in accordance with
Section 4.3, the Employer shall pay the Participant’s Retirement Income from the
Employer’s general funds. If a Participant fails to make a timely election, his
Retirement Income shall commence on the January 1 following the Participant’s
65th birthday. The form and the amount of the Retirement Income shall be
determined as follows.

Done this the 15 th day of November, 2006.

 

TORCHMARK CORPORATION

By:  

/s/ Carol A. McCoy

Its:   Vice President, Assoc. Counsel and Secretary